department of the treasury internal_revenue_service washington d c t a x e x e m p t a n d g o v e r n m e n t e n t i t i e s d i v i s i o n tax years contact person contact number identification_number form required to be filed employer_identification_number number release date date date uil dear ------------- this is our final_determination that you do not qualify for exemption from federal_income_tax as an organization described in sec_501 on date we sent you a letter in response to your application that proposed an adverse determination the letter explained the facts law and rationale and gave you days to file a protest although you did not file a written protest within that time period we recently gave you an extension of time to file a written protest and right to request a conference by date which was further orally extended to date since we have not received a written protest to date the proposed adverse determination is now final because you do not qualify for exemption as an organization described in code sec_501 donors may not deduct contributions to you under code sec_170 you must file federal_income_tax returns on the form and for the years listed above within days of this letter unless you request an extension of time to file file the returns in accordance with their instructions and do not send them to this office failure_to_file the returns timely may result in a penalty we will make this letter and our proposed adverse determination_letter available for public inspection under code sec_6110 after deleting certain identifying information please read the enclosed notice notice of intention to disclose and review the two attached letters that show our proposed deletions if you disagree with our proposed deletions follow the instructions in notice if you agree with our deletions you do not need to take any further action in accordance with code sec_6104 we will notify the appropriate state officials of our determination by sending them a copy of this final letter and the proposed adverse letter you should contact your state officials if you have any questions about how this determination may affect your state responsibilities and requirements if you have any questions about this letter please contact the person whose name and telephone number are shown in the heading of this letter if you have any questions about your federal_income_tax status and responsibilities please contact irs customer service pincite-829-1040 or the irs customer service number for businesses the irs customer service number for people with hearing impairments is enclosure notice redacted proposed adverse determination_letter redacted final adverse determination_letter lois g lerner director exempt_organizations rulings agreements sincerely informa department of the treasury internal_revenue_service washington d c t a x e x e m p t a n d g o v e r n m e n t e n t i t i e s d i v i si o n id number contact person contact number employer_identification_number date date uil legend m n o newspaper a newspaper b newspaper c newspaper d dear ------------- we have considered your application_for recognition of exemption from federal_income_tax under sec_501 of the internal_revenue_code as an organization described in sec_501 based on the information submitted we have concluded that you do not qualify for exemption under that section the basis for our conclusion is set forth below and in response to no you stated see copy of articles of incorporation attached however no such articles were attached only the constitution and by-laws of n your by-laws and the description of your activities indicate that you operate a private school located in o in response to question 9a on schedule b of your exemption application you stated that you were formed or substantially expanded at the time of public school desegregation in o in response to question you stated that you had been determined by a state or federal administrative agency or judicial body to be racially discriminatory in you were recognized as tax- exempt under sec_501 of the code effective date your tax-exempt status was revoked because you failed to show that you operate in a racially nondiscriminatory manner and you failed to meet the requirements of revproc_75_50 1975_2_cb_587 in your exemption application item no you stated that you were incorporated in on date you revised your bylaws to include a statement of your facially nondiscriminatory policy a statement of your nondiscriminatory policy appears in your student handbook in one of your brochures and in a brochure for your counseling services that you submitted with your application you have enclosed copies of notices of your nondiscriminatory policy and advertisements that include statements of such policy that have been published in the date issue of a the date and date issues of b and the march and issues of c you have also submitted copies of other notices and advertisements appearing in various newspapers over a period of years including a notice published in the date issue of d during more than years of operation you have not enrolled any african-american students nor have you employed any african-american faculty or administrators in a letter dated date you stated that during the school year an african-american student expressed interest in attending your school but chose not to attend in your may letter you stated that you have not established a scholarship program for students but the idea has been and will be considered you described your outreach efforts including a community appreciation reception in date and a trip to the past reception in date most recently you held the m retired teachers luncheon on date all community members were invited to these events in your may letter you described students’ involvement in two well-known charitable organizations these programs involve students from other schools and other communities tax of organizations organized and operated exclusively for educational_purposes sec_1_501_c_3_-1 of the income_tax regulations provides that in order to be exempt as an organization described in sec_501 of the code an organization must be both organized and operated exclusively for one or more of the purposes specified in such section if an organization fails to meet either the organizational_test or the operational_test it is not exempt have a racially_nondiscriminatory_policy_as_to_students does not qualify for exemption from federal_income_tax under sec_501 of the code it defines a racially nondiscriminatory policy as meaning that the school admits the students of any race to all the rights privileges programs and activities generally accorded or made available to students at that school and that the school does not discriminate on the basis of race in administration of its educational policies admissions policies scholarship and loan programs and athletic and other school- administered programs requirements for determining whether private_schools that are applying for recognition of exemption from federal_income_tax under sec_501 of the code or are presently recognized as exempt from tax have racially nondiscriminatory policies as to students section dollar_figure provides that a school must show affirmatively both that it has adopted a racially_nondiscriminatory_policy_as_to_students that is made known to the general_public and that since the adoption of that policy the school has operated in accordance therewith sec_4 0329c provides in part that whether a particular school follows a racially nondiscriminatory policy will revrul_71_447 1971_2_cb_230 provides that a private school which does not sec_501 of the code provides in part for the exemption from federal income revproc_75_50 supra sets for the guidelines and recordkeeping be determined on the basis of the facts and circumstances of each case in 330_fsupp_1150 d d c aff’d sub nom 404_us_997 and in the revised injunction orders issued on may and date the internal_revenue_service is prohibited from according and from continuing the tax-exempt status now enjoyed by all mississippi private_schools or the organizations that operate them which have in the past been determined in adversary or administrative proceedings to be racially discriminatory or were established or expanded at or about the time the public school districts in which they are located or which they serve were desegregating and which cannot demonstrate that they do not racially discriminate in admissions employment scholarships loan programs athletics and extra-curricular programs the existence of conditions set forth in paragraph herein raises an inference of present discrimination against blacks such inference may be overcome by evidence which clearly and convincingly reveals objective acts and declarations establishing that such is not proximately caused by such school’s policies and practices such evidence might include but is not limited to proof of active and vigorous recruitment programs to secure black students or teachers including students’ grants in aid or proof of continued meaningful public advertisements stressing the school’s open admissions policy or proof of meaningful communication between the school and black groups and black leaders within the community concerning the school’s nondiscrimination policies and any other similar evidence calculated to show that the doors of the private school and all facilities and programs therein are indeed open to students or teachers of both the black and white races upon the same standard of admission or employment in 478_fsupp_107 d d c aff’d d c cir date cert_denied 450_us_944 the court held that private_schools administering racially discriminatory admissions policies are excluded from tax-exempt status under sec_501 of the code the court further held that the foundation had failed to meet is burden of establishing its entitlement to exemption under sec_501 because the foundation’s record was completely devoid of evidence that it was administering a nondiscriminatory admissions policy the court also stated that the inference that the plaintiff administered a racially discriminatory policy may be drawn from the circumstances surrounding the school’s establishment similar inferences as to the existence of a racially discriminatory policy based on facts surrounding a school’s establishment and lack of minority enrollment have been drawn by other courts see eg 382_fsupp_921 n d miss on remand from the supreme court 413_us_455 and 425_fsupp_528 e d la schools were racially discriminatory the courts held that a prima facie case of racial discrimination arises from proof 9a that the schools’ existence began close upon the heels of in norwood v harrison and in brumfield v dodd the courts analyzed whether private in 94_tc_284 the tax_court held that a in 461_us_574 the supreme court found the massive desegregation of public schools within its locale and b that no blacks are or have been in attendance as students and none is or has ever been employed as a teacher or administrator at the private school the actual enrollment of one african-american student was deemed not determinative in the case of west end academy which was addressed by the court in brumfield v dodd supra the enrollment of one african-american students is not enough to rebut the inference of discrimination that petitioner a nonprofit private school that prescribes and enforces racially discriminatory admissions standards on the basis of religious doctrine did not qualify as a tax-exempt_organization under sec_501 of the code the court held that racially discriminatory private_schools violate a fundamental public policy and cannot be viewed as conferring a public benefit within the meaning of common_law standards of charity and congressional intent underlying sec_501 private school failed to show that it operated in good_faith in accordance with a nondiscriminatory policy toward black students the school was formed at the time of desegregation of the public schools and never enrolled a black student or employed a black teacher the school and its students participate in some educational and vocational programs and other school-sponsored activities that directly involved blacks the court noted community activities is unavoidable by all but the most reclusive or isolated groups petitioner’s burden is not met by showing that it interacts with outsiders the relevant criteria deal with restrictions on those who may become insiders ie students at the school the court concluded that the school did not qualify for exemption under sec_501 of the code all facts and circumstances must be considered in determining whether a private school has shown that it has overcome an inference of racial discrimination relevant factors include the following actual enrollment of african-american students active and vigorous recruitment of african-american students and teachers financial assistance for african-american students adoption of a policy of racial nondiscrimination effective communication of such policy to members of the african-american community including publication of the policy meaningful contact with members of the african-american community and public disavowal or repudiation of previous statements that are inconsistent with a policy of nondiscrimination the public school district in which you are located and operated for a lengthy period of time without enrolling any african-american students or employing any african-american faculty or administrators furthermore you operated for a substantial period of time without the adoption or publication of a facially nondiscriminatory policy the foregoing information raises an inference of present discrimination against blacks as set forth in the above cited court decisions the information submitted indicates that you were formed at the time of desegregation of in today’s world interaction with persons of another race in interscholastic and in order to be exempt from federal_income_tax a private school subject_to an inference of discrimination must provide clean and convincing evidence that it now operates in a good_faith racially nondiscriminatory manner furthermore such a school must provide persuasive evidence that the absence of black enrollment is not attributable to the continuation of the school’s past policies mere adoption of a nondiscriminatory policy and publication of such a policy is insufficient for such a school to demonstrate that it is operating in a bona_fide nondiscriminatory manner in accordance with revproc_75_50 supra as noted above on date you revised your bylaws to include a statement of your racially nondiscriminatory policy a statement of your nondiscriminatory policy appears in your student handbook and brochure and your brochure for counseling services you have also submitted copies of notices of your nondiscriminatory policy and statements of such policy appearing in various newspapers over a period of years however the information submitted contains no evidence of actions such as active and vigorous recruitment of african-american students and teachers financial assistance for african-american students or non-going communication with members of the african-american community we acknowledge that you have taken some positive steps in reaching out to the african-american community such as the receptions mentioned previously nevertheless the facts and circumstances do not show that you have made an intensive and comprehensive effort at outreach directed specifically to the african-american community which could possibly result in the enrollment of black students and current employment of black teachers and administrators like the school described in calhoun academy v commissioner supra your interaction with black persons in the community is insufficient to demonstrate that you operate in a bona_fide racially nondiscriminatory manner with respect to the enrollment of students and hiring of faculty and administrators demonstrate that you have taken sufficient steps to overcome the inference of discrimination set forth in the above mentioned court cases thus you have failed to establish that you operate in a bona_fide racially nondiscriminatory manner c of the code and thus you do not qualify for recognition of exemption as an organization described in sec_501 you must file federal_income_tax returns you have the right to protest this ruling if you believe it is incorrect to protest you should submit a statement of your views with a full explanation of your reasoning this statement signed by one of your officers must be submitted within days from the date of this letter you also have a right to a conference in this office after your statement is submitted you must request the conference if you want one when you file your protest statement if you are to be represented by someone who is not one of your officers that person will need to file a proper power_of_attorney and otherwise qualify under our conference and practices requirements revenue service as a failure to exhaust available administrative remedies sec_7428 all of the pertinent facts and circumstances lead us to conclude that you have failed to if you do not protest this ruling in a timely manner it will be considered by the internal accordingly you are not operated exclusively for exempt purposes under section contributions to you are not deductible under sec_170 of the code when sending additional letters to us with respect to this case you will expedite their of the code provides in part that a declaratory_judgment or decree under this section shall not be issued in any proceeding unless the tax_court the united_states court of federal claims or the district_court of the united_states for the district of columbia determines that the organization involved has exhausted administrative remedies available to it within the internal_revenue_service if we do not hear from you within days this ruling will become final and a copy will be forwarded to the ohio tax-exempt and government entities te_ge office thereafter any questions about your federal_income_tax status should be directed to that office either by calling a toll free number or sending correspondence to internal_revenue_service te_ge customer service p o box cincinnati oh the appropriate state officials will be notified of this action in accordance with code sec_6104 receipt by using the following address number are shown in the heading of this letter enclosure notice lois g lerner director exempt_organizations rulings agreements if you have any questions please contact the person whose name and telephone internal_revenue_service se t eo ra tpu constitution ave n w washington d c sincerely
